Citation Nr: 0526034	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  92-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for additional disability, based upon 
aggravation, claimed as the result of the Department of 
Veterans Affairs (VA) denying the veteran access to VA 
domiciliary care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
an additional disability based upon aggravation as a result 
of VA's denial of readmission to the VA domiciliary unit.

In March 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board notes that the veteran has other claims pending 
before it; however, those issues are not currently before the 
Board at this time.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as the result of VA denying the 
veteran access to domiciliary care has been obtained, and the 
VA has satisfied the duty to notify the veteran of the law 
and regulations applicable to the claim, the evidence 
necessary to substantiate the claim, and what evidence was to 
be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  There is no competent medical evidence which shows that 
the veteran has an additional disability, based upon 
aggravation, as a result of VA denying him access to VA 
domiciliary care.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability, based upon 
aggravation, claimed as the result of VA denying the veteran 
access to VA domiciliary care, are not met.  38 U.S.C.A. 
§ 1151.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  The Act is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously-denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Initially, the Board notes that there is no VCAA letter in 
the claims file.  The veteran has other claims, which are not 
before the undersigned Acting Veterans Law Judge that have 
been on appeal since 1992.  A remand would unnecessarily 
delay the consideration of the veteran's claim, but, more 
importantly, the Board finds that the VCAA notice 
requirements have been satisfied based upon several documents 
in the claims file, which will be described below.  

As to informing the veteran of the evidence necessary to 
substantiate the claim, the Board concludes the discussions 
in the February 2002 rating decision and the February 
statement of the case (SOC) informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  In both the rating 
decision and the SOC, the RO stated that compensation was 
payable for any disability which resulted from VA 
hospitalization, medical, or surgical treatment, or 
vocational rehabilitation, or as a result of having submitted 
to a VA medical examination.  It noted that eligibility under 
38 U.S.C.A. § 1151 may be based on acts of omission, as well 
as acts of commission.  In the SOC, the Decision Review 
Officer provided the entire provisions of 38 U.S.C.A. § 1151.  
The Board finds that these documents informed the veteran of 
the evidence necessary to substantiate his claim.  
Additionally, based upon the veteran's statements and 
testimony, he has actual knowledge of the evidence necessary 
to substantiate his claim.  For example, he has alleged that 
due to VA's negligence in not allowing him to re-enter VA 
domiciliary treatment, his cervical spine disability was 
aggravated and caused him an additional disability.  Such 
assertions establish that the veteran is aware of the 
evidence necessary to substantiate his claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  Thus, any 
failure on the part of VA to provide the veteran this notice 
is nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Regardless, the Board finds that the rating 
decision and SOC cured the defect of notice of the evidence 
necessary to substantiate the claim.

With respect to VA informing the veteran of who bears what 
responsibility in obtaining evidence and asking the veteran 
to submit any evidence in his possession that pertains to the 
claim, the Board also finds that the February 2003 SOC, which 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.159, informed him that VA had a duty to obtain any 
records held by any government agency.  It also informed him 
that he must cooperate with obtaining records from non-
federal agencies or department custodians and that VA would 
assist in obtaining that evidence, to include making as many 
requests that are necessary to obtain the relevant records.  
Finally, by providing that regulation, it also informed the 
veteran that he should submit any evidence in his possession 
that pertained to the claim.  The Board finds that the SOC 
cured the defects of the lack of notice in a "VCAA letter" 
of who bears what responsibility in obtaining evidence and 
that the veteran should submit any evidence in his possession 
that pertains to the claim.  See Bernard, 4 Vet. App. at 394.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the VA treatment records 
from the domiciliary.  The veteran has submitted a statement 
from a private physician.  The Board notes that VA did not 
afford the veteran a disability examination or obtain a 
medical opinion in connection with this claim.  The Board 
concludes that an examination or a medical opinion regarding 
the claim for an additional disability under 38 U.S.C.A. 
§ 1151 is not warranted as the veteran has not made any 
specific allegations on which an opinion could be made, to 
include his failure to bring forth any evidence that his 
cervical spine disability was aggravated by VA's denial of 
readmission to the domiciliary.  To request an opinion in a 
case where there are no specific allegations and no objective 
evidence of additional disability would amount to an 
impermissible "fishing expedition."  The Secretary is not 
required to provide assistance to a claimant when there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was issued prior to or, in part, at the same time as VA's 
notice to the veteran under § 5103(a).  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirements was harmless error.  Although the notice 
was provided to the appellant after the initial adjudication, 
the appellant has not been prejudiced thereby.  The content 
of the notices provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Following the rating 
decision, the veteran had one year to submit additional 
evidence.  Following the issuance of the SOC, the veteran had 
an additional 60 days to submit additional evidence.  He has 
been provided two hearings and an opportunity to submit 
additional evidence at those times.  For these reasons, the 
Board finds it is not prejudicial to the veteran for it to 
proceed to finally decide this appeal.  See Bernard, 4 Vet. 
App. at 394.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
As stated above, the Board finds VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  See Mayfield, supra.  

The veteran contends that VA was negligent in denying him 
readmission to the VA domiciliary, as he was entitled to 
readmission and that VA's failure to allow him readmission 
caused his cervical spine disability to be aggravated.  
Specifically, he states that his right arm became paralyzed.  
The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed in August 2000, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The controlling regulation in the case is 38 C.F.R. § 3.358 
(Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§ 3.800)), which provides, in 
pertinent part, as follows:

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. (Authority: 38 U.S.C. 1151) 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 
(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered. 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for an additional disability alleged to be caused by VA's 
failure to be admitted for domiciliary care at its facility.  

The evidence which has been presented includes VA medical 
records from when the veteran was treated at the domiciliary, 
dated in 2000, and other VA medical records both prior to and 
following VA's denial of readmission to a domiciliary.  
Additionally, the veteran submitted a letter from a private 
physician.  The veteran has testified before both a Decision 
Review Officer and the undersigned.

The April 2000 and May 2000 treatment reports show that the 
veteran had been denied an application for admission to the 
domiciliary in Bonham, Texas, and wanted to apply for 
admission at another VA domiciliary in Michigan.  He 
complained he needed a place to stay and was requesting 
admission to the domiciliary, stating that he did not have 
the money to afford living in a place where he had to pay 
rent.  The social worker stated that the veteran's 
application could not be processed without his medical chart, 
and that the veteran became irate.  Later in May, the social 
worker stated the veteran's medical records had been found 
and that his application for admission to the domiciliary in 
"Hot Springs" had been forwarded.  

A June 2000 treatment record shows that the veteran was seen 
with complaints of a long history of neck and right shoulder 
pain, which radiated to the right upper extremity, including 
the hand.  The examiner stated there was no subjective loss 
of dexterity or difficulty walking.  He stated an 
electromyography showed no evidence of radiculopathy in the 
right upper extremity.  Motor strength was 5/5.  There was 
decreased pin on the right from the elbow distally.  He 
diagnosed cervical stenosis without myelopathy.  

In a July 2000 letter from a private physician's assistant, 
he stated the veteran had presented to him in June 2000 
requesting physical therapy for chronic neck and right arm 
pain.  On examination, tenderness was appreciated to the C5-7 
vertebrae and paraspinal musculature with decreased right 
lateral rotation to 30 degrees and left to 40 degrees with 
pain with flexion and extension.  Upper extremity neural, 
motor, and vascular function was intact and symmetric.  The 
physician's assistant stated the veteran received four 
physical therapy treatments with ultrasound massage and had 
"improved significantly."  He noted the veteran was seen in 
July 2000, at which time it was remarkable only for 
limitation of cervical extension.  

A July 2000 VA examination report shows examination of the 
cervical spine revealed there was thickening and short neck 
status.  Muscle tone was good, and there was no atrophy or 
spasm of the paravertebral muscles.  The examiner noted the 
veteran complained of pain and tenderness near the right 
scapular area.  He conducted range of motion and stated the 
veteran was able to do it without pain.  Upper limb 
examination revealed grip strength was strong.  Sensation was 
present, but reflexes were "rather sluggish."  X-rays of 
the cervical spine showed cervical spondylosis at C4 through 
C7.  An electromyography of the right upper extremity was 
normal, to include the cervical paraspinal muscles.  The 
examiner diagnosed cervical spondylosis involving the lower 
cervical area.  He stated it was very likely the spondylosis 
was due to the aging process.  

At the January 2003 RO hearing, the veteran contended that 
the failure to allow him back into a VA domiciliary resulted 
in aggravation of his cervical spine condition.  He argued he 
met the income requirements and all other requirements for 
admission into a domiciliary.  The veteran stated he incurred 
a cervical spine disability in service, as a result of a 
hereditary skeletal condition he was born with, which was 
aggravated due to VA's failure to allow him readmission to a 
VA domiciliary.

At the March 2005 hearing before the undersigned, the veteran 
provided similar testimony as that he had provided before the 
Decision Review Officer in January 2003.  He stated he met 
the requirements under 38 U.S.C.A. §§ 1710, 1712, and 1722.  
The veteran asserted he had been told he should not walk more 
than 20 feet.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical evidence 
that the veteran's cervical spine disorder was aggravated by 
VA's denial of readmission to the VA domiciliary.  
Additionally, there is no evidence that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
denying readmission to the domiciliary.  The Board further 
notes that there is no indication that the VA facilities 
refused to provide necessary treatment on an outpatient 
basis.  Although the record demonstrates that the veteran had 
been diagnosed with cervical spondylosis in July 2000, he had 
been diagnosed with such as early as 1993.  There is no 
objective showing of an increase in disability following the 
veteran's discharge from the domiciliary in April 2000.  
Although the veteran has offered his own opinion that the 
denial of readmission aggravated his cervical spine disorder, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board notes that the veteran asserts that VA erred in not 
allowing him readmission, as he met the requirements for 
admission, including the income requirements.  The issue of 
whether or not the veteran met the requirements for admission 
for domiciliary care is not before the Board.

In summary, there is no competent medical evidence which 
shows that the veteran's cervical spine disability was 
aggravated by VA's denial to readmit the veteran to a VA 
domiciliary.  Accordingly, the Board concludes that the 
criteria for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for an additional disability, based upon aggravation, 
claimed to be caused by VA's denial to readmit him for VA 
domiciliary care are not met.  

ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for an 
additional disability, based upon aggravation, claimed to be 
caused by VA denying readmission to a VA domiciliary is 
denied.


_______________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


